DETAILED ACTION
Claims 2-29 are pending as amended on 06/13/19.

Information Disclosure Statement
The information disclosure statement filed July 7, 2020 was in non-standard form.  The information disclosure statement filed May 21, 2020 is lengthy and has no explanation of the perceived relevance of the listed references to the pending claim language; it has been minimally considered.

Claim Objections
Claims 9 & 23 are objected to because of the following informalities: the phrase “from cutting and machines of edges” is a typo.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Annand, US 3,286,006 in view of Persson et al., US 6,773,799.
With regard to claims 2, 11, 16 & 25, Annand teaches standard methods of making a composite panel, wherein a mixture of wood fiber/pigment/silica filler and 
While this reference does not expressly disclose that its wood fibers are coated with a cured binder (i.e. recycled from a wood/binder composite), the recycling of this product (from rejects, or trim components removed in post-processing) into reground filler would have been prima facie obvious, in order to save on filler material.  See also Persson, which expressly teaches sourcing particles from rejected composite panels [Col. 2, 48-56].  It would have been obvious to modify the prior art accordingly to use reground composites and minimize waste.
With regard to claims 3-4 & 17-18, Annand [Col. 1, 57-61] & Persson (abstract) teach these conventional binders.
With regard to claims 5-7, 12, 15, 19-21, 26 & 29, Persson teaches conventional lockable laminate flooring [FIG. 6] (as well as particle board flooring [Col. 11, 64-65], of which HDF is a conventional species that would have been obvious to try), and it would also have been obvious to have the reconstituted panel exhibit the same features, i.e. use as lockable flooring.
With regard to claims 8-9 & 22-23, Annand teaches grinding [FIGS. 1-3] and Persson implies a similar process as it reuses discarded laminate board to make particulate; mechanical destruction of boards/trim via cutting, grinding or the like is believed to be understood and at least would have been obvious for one of ordinary skill in the art to break solid articles into particles for use in these forming methods.
With regard to claims 10 & 24, using recycled materials in a core as well as a surface layer would have been prima facie obvious for the same environmental reason.
With regard to claims 13 & 27, Annand teaches thermoset binder [Col. 1, 57-61].
With regard to claims 14 & 28, Persson’s reground material may comprise aluminum oxide, melamine, paper [Col. 6, 12-51].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661.  The examiner can normally be reached on M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745